Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (7,583,851).
 	Regarding claim 1, Kudo discloses a method of processing projection data by a system including at least one processor (30) communicatively coupled to at least one non-transitory processor- readable storage medium (11), the method comprising: for a first row (horizontal rows in 2a input image in Fig. 1 or (0,0) row in Fig. 8a-8d) of an image raster representing an image to be projected: for a first portion (H4 in Fig. 8a) of the first row: providing, by the at least one processor, a first set of at least two data sections (data in H4 of Fig. 8a; col. 6, lines 20-28 states; the ONE PIXEL among a plurality of pixels in divided area 21a as shown in Fig. 2), the at least two data sections in the first set being different representations of the first portion of the first row; storing, by the non-transitory processor-readable storage medium, the first set of at least two 
	 It should be noted that the data represented in each of the H4 sections in Fig. 8a-8d has at least one or more data sections in unit of pixel or pixels as described in col. 6, lines 20-28 and ONE PIXEL among other pixels in divided area 21a in Fig. 2.  Thus, it meets the at least one data section or the at least two data sections as claimed.   
	Regarding claim 6, Kudo discloses a communication module (16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5, 7, 8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (7,583,851) in view of Weisgerber (2017/0289509).
 	Regarding claims 5 and 7, Kudo discloses a method of controlling a display (col. 15, lines 62-65), the projector including at least one non-transitory processor-readable storage medium communicatively coupled to at least one processor, the method comprising: providing, by the at least one non-transitory processor-readable storage medium, projection data representing a plurality of rows of an image raster (input frame 2a and col. 15, lines 62-65), the projection data including: a first set (4H in Fig. 8a) of at least two data sections, the at least two data sections of the first set being different representations of a first portion of a first row (row (0, 0) in Fig. 8a-8d) in the image raster; a second set (4H in Fig. 8b and 8c) of at least one data section, the at least one data section of the second set representing a second portion of the first row in the image raster; and a third set (Fig. 8d) of at least two data sections, the at least two data sections of the third set being different representations of a third portion of the first row in the image raster; generating, by the at least one processor, a data stream for a first display frame, wherein generating (16, 2b), by the at least one processor, the data stream for the first display frame includes: reading (line buffer 11 for reading out data in 4H in Fig. 8a), from the at least one non-transitory processor-readable storage medium by the at least one processor, one data section of the at least two data sections of the first set; reading (line buffer 11 for reading out data in 4H in Fig. 8b and 8c), from the at least one non-transitory processor-readable storage medium by the at least one processor, the at least one data section of the second set; and reading (line buffer 11 
	Kudo does not disclose the projector as claimed.  However, he does teach that the output frame image 2b is output to a 4K display device (col. 15, lines 62-65). 
	Weisgerber, from the similar field or endeavor, disclose a 4k projector (par. 67).
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Weisgerber into Kudo to perform the well known functions as claimed.
	Regarding claim 8, similar to claim 7, Kudo discloses generating, by the at least one processor, a data stream for a second display frame (another input frame from frame memory 2a), wherein generating, by the at least one processor, the data stream for the second display frame includes: reading (line buffer 11 and reading of data 4H in Fig. 8a), from the at least one non-transitory processor-readable storage medium by the at least one processor, another data section of the at least two data sections of the first set; reading (line buffer 11 and reading of data 4H in Fig. 8b and Fig. 8c), from the at least one non-transitory processor-readable storage medium by the at least one processor, the at least one data section of the second set; and reading (line buffer 11 and reading of data 4H in Fig. 8d), from the at least one non-transitory processor-readable storage medium by the at least one processor, another data section of the at least two data sections of the third set; and controlling, by the at least one processor, 
	Regarding claim 11, Kudo discloses each of the at least two data sections in the first set has a first predetermined size; each of the at least one data section in the second set has a second predetermined size; each of the at least two data sections in the third set has a third predetermined size; and each operation of reading a data section comprises reading the respective data section according to the predetermined size of the respective data section.  That is, the all the data sections in 4H of Fig. 8a-8d have predetermined sizes.  For instance, the data sections are unit of pixels or blocks.
	Regarding claim 12, each data section is stored at a respective address in the at least one non- transitory processor-readable storage medium; and each operation of reading a data section comprises reading the respective data section according to the address of the respective data section (col. 5, lines 42-47, line 66 to col. 6, line 3).
	Regarding claims 13-15, see similar rejection as set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, the terms “providing”, “a first set”, and “at least two” are in conflict with the ones in claim 1, line 6.
In claim 2, line 12, the terms “providing”, “a second set”, and “at least one” are in conflict with the ones in claim 1, line 13.
In claim 2, line 15, the terms “providing”, “a third set”, and “at least two” are in conflict with the ones in claim 1, line 20.  
Should “said” or “the” term be added before each of above terms?
In claim 4, line 6, the terms “providing”, “a first set”, and “at least two” are in conflict with the ones in claim 1, line 6.
In claim 4, line 14, the terms “providing”, “a second set”, and “at least one” are in conflict with the ones in claim 1, line 13.
In claim 4, line 17, the terms “providing”, “a third set”, and “at least two” are in conflict with the ones in claim 1, line 20.  
Should “said” or “the” term be added before each of above terms?
In claim 7, lines 17, should “wherein generating” be “wherein said generating”?
Allowable Subject Matter
Claims 2, 3, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422